Citation Nr: 0308958	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left hip 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from March 5, 1998, 
to October 9, 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for disabilities of the back, left hip and 
left knee and for a psychiatric disorder.  The veteran 
initially requested but later withdrew her request for a 
hearing at the RO in connection with her appeal.  


REMAND


No service department medical records are available for 
review other than the report of examination of the veteran 
for enlistment, at which time no pertinent defects were 
reported.  However, the record does contain a summary of 
evidence that was of record before the Army Board for 
Correction of Military Records (ABCMR) in connection with a 
September 1999 proceeding brought by the veteran in an 
unsuccessful attempt to obtain a characterization of her 
discharge from service, which was uncharacterized, to that of 
medical discharge.  

The absence of service medical records is not necessarily 
fatal to a service connection claim since, under VA 
regulations, service connection may be granted where the 
evidence as a whole establishes that a disability first 
demonstrated after service was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  While it is regrettable that 
service medical records are unavailable, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when crucial Government-held evidence such as service medical 
records is destroyed or otherwise unavailable, the Government 
has a heightened duty to assist and to resolve reasonable 
doubt in the claimant's favor.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. 
App. 401 (1991).    

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:

1.   The RO should arrange for the 
appellant to undergo appropriate medical 
examination to determine whether any 
current left hip, left knee, and back 
disorders are related to service.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for any 
conclusions reached.  

Is it more likely than not, as 
likely as not, or less likely 
than not that the veteran has 
current left knee pathology 
that had its onset during 
active military service or is 
related to active military 
service.  

Is it more likely than not, as 
likely as not, or less likely 
than not that the veteran has 
current left hip pathology that 
had its onset during active 
military service or is related 
to active military service.  

Is it more likely than not, as 
likely as not, or less likely 
than not that the veteran has 
current back pathology that had 
its onset during active 
military service or is related 
to active military service.  

2.  The RO should also arrange for the 
appellant to undergo a psychiatric 
examination to determine whether any 
current psychiatric disorder is related 
to service.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a full 
statement of the basis for any 
conclusions reached.  

Is it more likely than not, as 
likely as not, or less likely 
than not that the veteran has a 
current psychiatric disorder 
that had its onset during is 
related to active military 
service or is related to active 
military service.  

3.  The RO should review the claim to 
ensure that all notification and 
development actions necessary to satisfy 
the VCAA have been performed.  

4.  When the record is complete, the RO 
should review the issues on appeal.  If 
any determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and her representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


